Citation Nr: 9933700	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  93-04 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Thomas R. Kirvin, Attorney


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from April 1969 to 
April 1971.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In December 1994 the Board issued a decision which 
found, inter alia, that the veteran was not entitled to a 
rating in excess of 10 percent for hypertension and that he 
was not entitled to a permanent and total disability rating 
for pension purposes.  The Board also noted that service 
connection for migraine headaches as a separate disorder had 
not been established and the veteran could file a claim for 
service connection for that disorder if he desired.  In an 
order dated in February 1996 the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") vacated portions of that decision and remanded 
the case for further action by the Board with regard to the 
issues of service connection for migraine headaches and 
entitlement to a total disability rating based on individual 
unemployability.  The issue of entitlement to a permanent and 
total disability rating for pension purposes was also pending 
at that time and, based on a December 1995 Order of the 
Court, was included in the Court's remand.  However, in a 
rating action dated in April 1999 the RO granted a permanent 
and total disability rating for pension purposes and that 
issue is no longer on appeal before the Board.

The case was remanded by the Board in July 1996 for further 
development by the RO.  In pertinent part the RO was 
instructed to obtain additional evidence including medical 
examinations, to adjudicate the issue of entitlement to a 
total disability rating based on individual unemployability 
and, in the event the determination with regard to that issue 
was unfavorable, to advise the veteran of the necessity to 
submit a notice of disagreement should he desire Board 
consideration of an unfavorable determination.  In a rating 
action dated in April 1999 the RO denied a total disability 
rating based on individual unemployability.  The veteran was 
notified of that action in a letter dated in April 1999.  No 
notice of disagreement has been received with regard to that 
issue.
FINDINGS OF FACT

1.  The veteran has a migraine headache condition which 
clearly existed prior to service.  

2.  The veteran's migraine headache condition increased in 
severity during service.


CONCLUSION OF LAW

The veteran's migraine headache disorder was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 1991); 
38 C.F.R. §§ 3.303(b), 3.304(b), 3.306 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board 
further finds that all relevant facts have been properly 
developed and, therefore, the statutory obligation of the VA 
to assist in the development of the veteran's claim has been 
satisfied.  Additionally, the Board finds that the record is 
now complete in accordance with the February 1996 remand of 
the Court.

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is disability (residuals) as a result of that disease or 
injury.  38 U.S.C.A. § 1110.  For a showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  A veteran is presumed to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that the injury or disease 
existed before service and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  History of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such condition 
but will be considered together with all other material 
evidence in determinations as to inception.  38 U.S.C.A. 
§ 1111, 38 C.F.R. § 3.304(b).  A preservice disease will be 
considered to have been aggravated by service where there is 
an increase in disability during service unless there is 
clear and unmistakable evidence that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

No pertinent abnormality was noted on the entrance 
examination in April 1969.  Service medical records reveal 
that the veteran was seen complaining of headaches on several 
occasions between July 1969 and March 1970.  In December 1969 
a diagnosis of migraine headaches was noted.  No pertinent 
abnormality was noted on separation examination in April 
1971.

On VA examination in January 1974 the veteran complained of 
intermittent flushing of the face with headaches and blurred 
vision.  Examination by an ophthalmologist revealed that 
corrected visual acuity was 20/50, and Jaeger One in both 
eyes.  External slit lamp and funduscopic examinations were 
negative.  Confrontation field was full.  Intraocular tension 
was normal.  The examiner offered the opinion that that the 
veteran's history sounded like ophthalmic migraine.  It was 
also noted that he had reactive hypertension.  The diagnosis 
was probable ophthalmic migraine.

In a rating action in February 1974 service connection was 
granted for hypertension with headaches. 
In an affidavit dated in January 1976 a private doctor 
reported that the veteran had headaches twice a month.  The 
diagnosis was migraine headaches, moderately severe.

In November 1991 the veteran filed a claim for non-service 
connected pension benefits.  In connection with that claim he 
submitted a copy of a decision dated in November 1984 in 
which a Social Security Administration Administrative Law 
Judge found the veteran to be disabled for the Social 
Security Administration purposes.  That decision does not 
refer to migraine headaches as among the disorders which 
rendered the veteran disabled.

In February 1992 the veteran filed a claim for an increased 
rating for hypertension with headaches.

Private medical records showing treatment of the veteran from 
1971 to 1992 reveal complaints of migraine in 1991 and a 
reported history of migraine in an entry in a VA out-patient 
treatment record dated in 1992.

On VA examination in April 1992 the veteran complained of 
headaches which started as a pressing sensation from behind 
his eyes and led to bifrontal throbbing with some 
constriction in the bifrontal region.  He reported that the 
headaches occurred three to four times per month and were 
occasionally accompanied by nausea and vomiting.  There were 
no paresthesias or motor deficits with his headaches.  He 
reported an aura of blurry vision prior to the onset of the 
headaches.  Diagnoses included headache disorder with 
components of both migraine and tension headaches.  The 
examiner opined that, given the fact that one dose of 
medication can relieve the headaches, if they were migraine 
headaches, they were of minor severity.

An increased rating for hypertension with headaches was 
denied by the RO in June 1992.  The veteran appealed that 
decision, and it was denied by the Board in December 1994.

In November 1994 the veteran filed a claim for an increased 
rating for hypertension with migraine headaches.  VA medical 
records dated from July 1994 to October 1995 show that the 
veteran received treatment for migraine headaches.  

Additional VA out-patient treatment records, received 
following the Court's remand of the case, show that the 
veteran was treated for migraine headaches on various 
occasions between July and October 1992 and from August 1994 
to September 1995.  A report of a hospitalization at a VA 
facility in February and March 1996 reveals no further 
evidence concerning migraine headaches.

On VA examination in September 1996 the veteran complained of 
daily debilitating headaches, usually frontal in nature and 
throbbing.  The impression included chronic migraine 
headaches, onset while in service.  On neurological 
examination the veteran complained of migraine headaches 
which he described as bitemporal aching pains with 
photophobia and vomiting.  He reported an aura preceding the 
headaches manifested by a bilateral sensation of seeing 
stars.  The headaches were reported to last two to three days 
and occur once or twice a month.  The diagnosis was migraine 
which appeared to significantly alter the veteran's ability 
to function for days at a time.

On VA neurological examination in June 1998 the veteran 
reported that he had headaches which started while he was in 
9th grade and were manifested by seeing dark spots and 
flashing lights which preceded a pulsating headache by about 
45 minutes.  He stated that he recently had the headaches 
between two per month and one every three months.  Anxiety 
and stress triggered the headaches.  He reported an aura of 
flashing lights and moving spots across his visual field.  He 
stated that approximately 45 minutes later he developed a 
severe bitemporal pulsating headache.  He could have nausea 
and vomiting with a headache.  Vomiting relieved the 
headache.  The headaches usually lasted up to an hour.  The 
diagnosis was classic migraine headaches, somewhat atypical 
in their short duration.  The examiner noted that usually a 
neurological examination is normal in a migraine disorder.  
He stated that since the headaches had their onset before the 
veteran had hypertension, the disorders were unrelated.  
In November 1998 the Social Security Administration reported 
that it was unable to locate medical information requested by 
the VA.  It was also noted that the veteran was not receiving 
Social Security disability benefits.

The veteran has migraine headaches.  Since no evidence of the 
disorder was shown at the time of the veteran's entrance into 
service, he is entitled to the presumption of soundness as 
noted above.  The veteran experienced migraine headaches in 
service and has adequately shown continuity of symptomatology 
since that time.  While by the veteran's own statement he 
clearly had migraine headaches prior to service, since any 
headache disorder was asymptomatic on induction and became 
symptomatic during service, an increase in severity of the 
disability is shown.  There is no clear and unmistakable 
evidence that the increase in severity was due to natural 
progress.  Consequently, the condition must be considered to 
have been aggravated during service.  38 C.F.R. § 3.306.  
Aggravation of a disabling condition during service is 
sufficient to warrant granting service connection for that 
condition.  38 U.S.C.A. §§ 1110, 1153.  Therefore the Board 
concludes that there is a sufficient basis for granting 
service connection for migraine headaches.


ORDER

Service connection for migraine headaches is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

